File Number 333-171345 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] PRE-EFFECTIVE AMENDMENT NO. 3 [] POST-EFFECTIVE AMENDMENT NO. (Check appropriate box or boxes) The Calvert Fund (Exact Name of Registrant as Specified in Charter) 4550 Montgomery Avenue, Suite 1000N Bethesda, MD 20814 (Address of Principal Executive Offices) 800-368-2745 (Registrant's Telephone Number) William M. Tartikoff, Esq. Calvert Group, Ltd. 4550 Montgomery Ave. Suite 1000N Bethesda, MD 20814 (Name and Address of Agent for Service) Approx. Date of Proposed Public Offering: As soon as practicable after effective date of this registration statement. Title of Securities Being Registered: Shares of beneficial interest. No filing fee is due for Registrant because of reliance on Section 24(f) of the Investment Company Act of 1940, which permits registration of an indefinite number of securities. The Registrant is making a request, by separate letter, for acceleration of effectiveness of this amendment on February 15, 2011,or as soon as practicable thereafter. THE CALVERT FUND Calvert Short-Term Government Fund 4550 Montgomery Avenue, Suite 1000N Bethesda, MD 20814 1-800-368-2745 February , 2011 Dear Investor: I am writing to inform you of the upcoming special meeting of shareholders of Calvert Short-Term Government Fund, a series of The Calvert Fund, on April 15, 2011, in connection with the proposed reorganization of the Fund into Calvert Government Fund, also a series of The Calvert Fund, and to request that you take a few minutes to read the enclosed material and to mail back the proxy voting card. You are being asked to vote on a proposal to exchange the assets of Calvert Short-Term Government Fund for shares of equal value of the corresponding class of Calvert Government Fund. If the reorganization is approved by shareholders, you will become a shareholder of Calvert Government Fund. Details of the proposed reorganization, the voting process and the special meeting are set forth in the enclosed Prospectus/Proxy Statement. The Board of Trustees of The Calvert Fund, including myself, believes this reorganization offers you the opportunity to pursue your goals in a larger fund with a stronger performance history. The Trustees have approved the reorganization and believe the reorganization is in the best interests of Calvert Short-Term Government Fund and you, as a shareholder. The Trustees recommend that you vote FOR this proposal. Regardless of the number of shares you own, it is important that you take the time to read the enclosed material, and complete and mail your proxy voting card as soon as you can, whether or not you plan to attend the special meeting. PLEASE COMPLETE, DATE, SIGN AND RETURN YOUR PROXY VOTING CARD IN THE ENCLOSED POSTAGE-PAID ENVELOPE so that you will be represented at the meeting. All properly executed proxy voting cards must be received by 10:00 a.m., Eastern Time, on April 15, 2011. If shareholders do not return their proxies, the Fund may have to incur the expense of additional solicitations. All shareholders benefit from the speedy return of proxies. I appreciate the time you will take to review this important matter. If we may be of any assistance, please call us at 800-368-2745. Sincerely, [SIGNATURE] Barbara J. Krumsiek President THE CALVERT FUND Calvert Short-Term Government Fund NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be held on April 15, 2011 NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders of Calvert Short-Term Government Fund, a series of The Calvert Fund, a Massachusetts business trust, will be held in the Tenth Floor Conference Room of Calvert Group, Ltd., Air Rights North Tower, 4550 Montgomery Avenue, Suite 1000N, Bethesda, Maryland at 10:00 a.m. on Friday, April 15, 2011, and any adjournments thereof (the Special Meeting), for the following purposes: To consider and act on an Agreement and Plan of Reorganization (the Plan), providing for the transfer of all of the assets of Calvert Short-Term Government Fund, a series of The Calvert Fund, to Calvert Government Fund, also a series of The Calvert Fund, in exchange for shares of Calvert Government Fund and the assumption by Calvert Government Fund of all known liabilities of Calvert Short-Term Government Fund. The Plan also provides for distribution of these shares of Calvert Government Fund to shareholders of Calvert Short-Term Government Fund in liquidation and subsequent termination of Calvert Short-Term Government Fund. To transact any other business that may properly come before the Special Meeting and any adjournments thereof. On behalf of Calvert Short-Term Government Fund, the Board of Trustees of The Calvert Fund has fixed the close of business on January 24, 2011, as the record date for the determination of shareholders of the Fund entitled to notice of and to vote at the Special Meeting and any adjournments thereof. February , 2011 By Order of the Board of Trustees, [SIGNATURE] William M. Tartikoff, Esq. Vice President and Secretary PROSPECTUS/PROXY STATEMENT Dated February , 2011 Acquisition of the Assets of CALVERT SHORT-TERM GOVERNMENT FUND a series of The Calvert Fund By and in Exchange for Shares of CALVERT GOVERNMENT FUND a series of The Calvert Fund INTRODUCTION This Prospectus/Proxy Statement relates to the proposed transfer (the Reorganization) of all of the assets of Calvert Short-Term Government Fund (Calvert Short-Term Government Fund or the Target Fund) to Calvert Government Fund (Calvert Government Fund or the Acquiring Fund) in exchange for Class A and Class I shares of Calvert Government Fund. Calvert Short-Term Government Fund and Calvert Government Fund may also be referred to in this Prospectus/Proxy Statement individually as a Fund and collectively as the Funds. Following the transfer, if approved by Calvert Short-Term Government Funds shareholders, Calvert Government Fund shares will be distributed to shareholders of Calvert Short-Term Government Fund in liquidation of Calvert Short-Term Government Fund, and Calvert Short-Term Government Fund will be dissolved. As a result of the proposed transaction, each shareholder of Calvert Short-Term Government Fund will receive that number of full and fractional Class A or Class I shares of Calvert Government Fund equal in total value on the business day immediately prior to the Reorganization to the value of the shares of the corresponding class of Calvert Short-Term Government Fund which such shareholder currently holds, and Calvert Short-Term Government Fund will be terminated as a series of The Calvert Fund This Prospectus/Proxy Statement, which should be retained for future reference, sets forth concisely the information about Calvert Government Fund that a prospective investor should know before voting on the proposed Reorganization. The transaction will occur only if Calvert Short-Term Government Fund shareholders vote in favor of the transfer. The approximate date on which this Prospectus/Proxy Statement, a Notice of Special Meeting of Shareholders, and Form of Proxy are first being mailed to shareholders is on or about February , 2011. A Statement of Additional Information dated February , 2011 relating to this Prospectus/Proxy Statement and the proposed reorganization (the Reorganization SAI) has been filed with the Securities and Exchange Commission (the SEC). The Reorganization SAI is incorporated by reference in its entirety into this Prospectus/Proxy Statement. (This means that such information is legally considered to be part of this Prospectus/Proxy Statement.) The following documents relating to both Calvert Short-Term Government Fund (SEC File No. 811-3416) and Calvert Government Fund (SEC File No. 811-3416) have been filed with the SEC, and information relating to both Funds contained in each of the following documents is incorporated by reference into this Prospectus/Proxy Statement: Calvert Short-Term Government Fund Class A Prospectus of The Calvert Fund relating to Calvert Short-Term Government Fund dated January 31, 2011 Class I Prospectus of The Calvert Fund relating to Calvert Short-Term Government Fund dated January 31, 2011 Statement of Additional Information of The Calvert Fund relating to Calvert Short-Term Government Fund dated January 31, 2011 Annual Report to Shareholders of The Calvert Fund relating to Calvert Short-Term Government Fund for the year ended September 30, 2010 Calvert Government Fund Class A Prospectus of The Calvert Fund relating to Calvert Government Fund dated January 31, 2011 Class I Prospectus for Calvert Government Fund dated February 15, 2011 Statement of Additional Information of The Calvert Fund relating to Calvert Government Fund dated January 31, 2011, as revised February 15, 2011. Annual Report to Shareholders of The Calvert Fund relating to Calvert Government Fund for the year ended September 30, 2010 Copies of any of the above documents, as well as copies of the Reorganization SAI, may be obtained upon request and without charge by writing the Funds at 4550 Montgomery Avenue, Suite 1000N, Bethesda, Maryland 20814, or by calling 800-368-2745 toll-free. Copies of any of these documents may also be obtained without charge on the EDGAR database on the SECs internet site at http://www.sec.gov. Copies are available for a fee by electronic request at the following e-mail address: publicinfo@sec.gov, or from the Public Reference Branch, Office of Consumer Affairs and Information Services, Securities and Exchange Commission, treet, N.E., Washington, D.C. 20549. These securities have not been approved or disapproved by the SEC or any state securities commission, nor has the SEC or any state securities commission passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The shares offered by this Prospectus/Proxy Statement are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. An investment in each Fund involves investment risk, including possible loss of the purchase payment of your original investment. TABLE OF CONTENTS Synopsis 5 Investment Objective and Strategies 7 Risk Factors 11 Purchases, Exchanges, Redemptions and Distributions 13 Expense Comparison 14 Investment Advisor and Portfolio Management Team 17 Performance Comparison 18 Reasons for the Reorganization 22 Information about the Reorganization 24 Comparative Information on Shareholder Rights 29 General Information about the Funds 29 Financial Statements and Experts 29 Voting Information 29 Shareholder Proposals 32 Other Business 33 Adjournment 33 Exhibit A - Agreement and Plan of Reorganization 34 SYNOPSIS This section summarizes the primary features and consequences of the Reorganization. It may not contain all of the information that is important to you. To understand the Reorganization, you should read this entire Prospectus/Proxy Statement and Exhibit A. This Synopsis is qualified in its entirety by reference to the additional information contained elsewhere in this Prospectus/Proxy Statement, the Prospectuses and Statements of Additional Information relating to the Funds, and the form of the Agreement and Plan of Reorganization (the Plan), which is attached to this Prospectus/Proxy Statement as EXHIBIT A. The Proposed Transaction. The Board of Trustees (the Trustees) of The Calvert Fund has authorized the Funds to enter into the Plan, providing for the following: The transfer of all the assets of Calvert Short-Term Government Fund to Calvert Government Fund in exchange for shares of the corresponding class of Calvert Government Fund and the assumption by Calvert Government Fund of all known liabilities of Calvert Short-Term Government Fund. Following the transfer, Calvert Government Fund shares will be distributed to the shareholders of Calvert Short-Term Government Fund in liquidation of Calvert Short-Term Government Fund, and Calvert Short-Term Government Fund will be dissolved. As a result of the proposed transaction, each shareholder of Calvert Short-Term Government Fund will receive that number of full and fractional Class A or Class I shares of Calvert Government Fund with a total value on the business day immediately preceding the Reorganization equal to the value of the shares of the corresponding class of Calvert Short-Term Government Fund that such shareholder currently holds. The material terms of the Plan are described in more detail in Information about the Reorganization below. Reasons for the Reorganization. The Trustees believe that the proposed Reorganization would be in the best interest of the shareholders of Calvert Short-Term Government Fund. In reaching this decision, the Trustees considered the terms and conditions of the Reorganization, along with the following, among other factors: The fact that Calvert Short-Term Government Fund shareholders will remain invested in an open-end fund with a larger level of assets, the same net expense ratio and the opportunity for improved performance based on the existing track records of the Funds; The compatibility of the investment objective, investment policy and risks of Calvert Government Fund with those of Calvert Short-Term Government Fund; The ability of Calvert Government Fund to be flexible in terms of maturity to take advantage of changing market conditions; The fact that both Funds are managed by the same investment advisor; The likelihood that Calvert Short-Term Government Fund shareholders, as part of a larger fund, may benefit from reduced overall operating expenses per share as a result of certain economies of scale expected after the Reorganization; The fact that shareholders of Calvert Short-Term Government Fund will not experience any dilution in the value of their investment as a result of the Reorganization; and The tax-free nature of the exchanges contemplated by the Reorganization for federal income tax purposes. The Board of Trustees of The Calvert Fund has also approved the proposed Reorganization on behalf of Calvert Government Fund. The Trustees considered, among other things, the terms and conditions of the Reorganization, the opportunity to add assets to Calvert Government Fund, and the fact that the Reorganization is expected to be tax-free for federal income tax purposes. The Trustees also determined that the interests of the shareholders of Calvert Government Fund would not be diluted as a result of the transactions contemplated by the Reorganization, and concluded that the proposed Reorganization would be in the best interests of the shareholders of Calvert Government Fund. The votes of the shareholders of Calvert Government Fund are not being solicited by this Prospectus/Proxy Statement because their approval or consent is not necessary for the Reorganization. For the reasons described in this Prospectus/Proxy Statement and subject to the approval of Calvert Short-Term Government Funds shareholders, the Trustees, including the Trustees who are not interested persons within the meaning of Section 2(a)(19) of the Investment Company Act of 1940, as amended (the 1940 Act) (the Independent Trustees), have concluded that the Reorganization of Calvert Short-Term Government Fund into Calvert Government Fund would be in the best interest of the shareholders of Calvert Short-Term Government Fund, and recommend shareholder approval. The Reorganization is expected to be completed on or about April 30, 2011. Overview of the Funds subject to the Reorganization . Each Fund is a series of The Calvert Fund, an open-end management investment company organized as Massachusetts business trust, and registered under the 1940 Act. Calvert Short-Term Government Fund is a diversified fund, while Calvert Government Fund is non-diversified. The investment objectives of both Funds are similar. Both Funds seek a high level of income and preservation of capital with a focus on investing in debt securities issued or guaranteed by the U.S. government, its agencies or instrumentalities. Calvert Asset Management Company, Inc. (Calvert or the Advisor) serves as the investment advisor for both Funds. As of January 24, 2011, the net assets of Calvert Short-Term Government Fund were $26,765,222.34 , and the net assets of Calvert Government Fund were $5,808,800.22 . Tax Consequences. Pursuant to the Plan, as a condition to closing of the Reorganization, Calvert Short-Term Government Fund has received an opinion and consent of counsel that, while the matter is not entirely free from doubt, for federal income tax purposes no gain or loss will be recognized by it or its shareholders as a result of the Reorganization; the tax basis of Calvert Government Fund shares received by a shareholder will be the same as the tax basis of the shareholders shares of Calvert Short-Term Government Fund; and, the tax basis of Calvert Short-Term Government Fund’s assets in the hands of Calvert Government Fund as a result of the Reorganization will be the same as the tax basis of such assets in the hands of Calvert Short-Term Government Fund prior to the Reorganization. See “Information about the Reorganization” below. Purchase, Exchange and Redemption Procedures, and Dividend Policy. The Funds have identical procedures for purchasing, exchanging and redeeming shares, and for receiving distributions. Calvert Short-Term Government Fund offers two classes of shares: Class A and Class I.
